808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William WELLONS, Plaintiff-Appellant,v.Robert R. KELLY, Warden;  J.C. Farrow;  W.S. Copeland,Defendants-Appellees.
No. 86-6690.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1986.Decided Dec. 31, 1986.

Before RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
William Wellons, pro se.
PER CURIAM:


1
William Wellons, a Virginia inmate, seeks to appeal from the district court's denial of his motion to proceed in forma pauperis.  We dismiss the appeal.


2
Wellons submitted on February 25, 1986, his civil rights complaint.  The Virginia Department of Corrections furnished a record of Wellon's inmate trust fund.  The record showed that in the preceding six months, deposits totalling $335.52 had been made into the account.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the magistrate in an order entered April 21, 1986, directed that Wellons pay a reduced filing fee of $50.32 within sixty days of the order.


3
Wellons responded with objections.  He asserted that he had spent his trust fund monies on required items of personal hygiene which prison officials had failed to provide to him.  In an order of May 7, 1986, the district court found Wellons' explanation failed to justify a further reduction in the filing fee.  Wellons filed more objections.  In an order dated June 26, 1986, the magistrate rejected those objections but granted Wellons twenty days to produce his own record of deposits made to his inmate trust fund.  When Wellons failed to pay the required fee or submit an adequate accounting, the district court on July 15, 1986, denied Wellons' motion for leave to proceed in forma pauperis.


4
On appeal, Wellons asserts that the district court was unaware, when it denied the motion for in forma pauperis status, that Wellons had spent the monies previously deposited in his inmate trust account.  The record reflects that the district court was aware that the balance of Wellons' account was quite low.  As the fee assessment procedures followed by the district court comported with the system approved in Evans v. Croom, we deny leave to proceed on appeal in forma pauperis and dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.